17 A.3d 472 (2011)
300 Conn. 938
STATE of Connecticut
v.
Ketric BARNES.
Not in source
Supreme Court of Connecticut.
Decided April 13, 2011.
Daniel J. Foster, special public defender, in support of the petition.
Melissa Patterson, deputy assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 127 Conn.App. 24, 15 A.3d 170 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court acted within its discretion in denying the defendant's motion to dismiss for the state's failure to produce lost audio recordings of a sting operation?"